Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 1 of 9


                                                          FILED            LODGED


                                                        Nov 14 2018
                                                          CLERK U.S. DISTRICT COURT
                                                             DISTRICT OF ARIZONA
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 2 of 9
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 3 of 9
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 4 of 9
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 5 of 9
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 6 of 9
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 7 of 9
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 8 of 9
Case 2:18-cv-03321-SRB-JZB Document 12 Filed 11/14/18 Page 9 of 9
